Title: From John Adams to Ward Nicholas Boylston, 19 September 1816
From: Adams, John
To: Boylston, Ward Nicholas



Dear Cousin,
Quincy Sept. 19th 1816

I have long meditated to write you a Line. You are giving annual Bounties, for Medical Essays which Nobody reads; No Body thanks you; Nobody learns any Thing from all your Care and expence.
Let me advise you to alter your Plan. Offer Premiums or Premia, for Dissertations on natural History. Not at large, for that Subject is infinite. But upon the Civilization, the Policy, the Legislation and the Administration, of the Several Species of Beasts, Birds, Fishes and Insects. We are knocked down, with the Word, “Instinct”. A Mystery! I understand it not. Sett your ambitious Students to find out its Meaning.
Ants, Bees, Beavers, Elephants, Horses, Wild Boars Wild Geese, Brants Ducks, Widgeons, Wild Pigeons and take Swallows Blackbirds, Catterpillars, Cankerworms Palmer Worms, Mites in Chuse, Even the Animalcules that produce our cutaneous disorders, Such as the Itch and the Salt Rheum, do not Sum to quarrel with each other and devour each other as We Men, Lords of the Creation do.
But there must be Something like Reason, Policy Civilization in all these. If you desire, wish, or hope to See it, I will enlarge a little hereafter on these Subjects. So no more at present from your Cousin
John Adams
1. P. S. For mercy Sake, do not take me in Earnest, I only mean to make you laugh in your Solitude, or rather Retirement. Your Cousin again John Adams,
2. P. S. Give up your Idea of a Boylston Gallery of Pictures in the Boylston Market. You have not considered the Jealousy the Envy, the Malice and the Vengeance it would produce. You know, or at least I have told you how often I have told your Uncle Tom, he was a Tom Fool, for his perpetual visionary Projects of the same kind. Once more Your Cousin John Adams